ORDER

Per Curiam.

Petitioner was indefinitely suspended from the practice of law in this State by Order of this Court filed June 19, 1962. Since that time, Mr. Jacobson has twice petitioned for reinstatement. On each occasion the Committee on Character and Fitness recommended that the relief sought be granted, but this Court denied his petition. The matter is again before us on Mr. Jacobson’s petition that we reconsider our Order denying his 1968 petition. Upon careful consideration of the entire record, a majority of the Court is of the opinion that Mr. Jacobson should now be reinstated as a member in good standing of the South Carolina Bar upon his compliance with the Rules of Court concerning The South Carolina State Bar, and
It is so ordered.
J. Woodrow Lewis, J., Thos. P. Bussey, J., and J. M. Brailsford, J.
Columbia, South Carolina
May 19, 1970.
We would refuse the petition of I. H. Jacobson for reinstatement as a member of the South Carolina Bar.
Joseph R. Moss, C. J., and Bruce Littlejohn, J.